Citation Nr: 1138355	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  09-05 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased rating for postoperative right acromioclavicular joint separation, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to October 1958; he had subsequent service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran testified at an August 2011 hearing before the undersigned Acting Veterans Law Judge sitting at the RO, a transcript of which is associated with the claims file.

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA treatment records reflect that the Veteran was seen by a private orthopedist and underwent surgery on his right shoulder in 2007.  He also testified that, since his surgery, he has received physical therapy from a private provider in Boulder, Colorado.  These records, plus any outstanding VA treatment records generated the most recent ones of record dated in February 2010, should be obtained.

The most recent VA joints examination was conducted in July 2007.  The Veteran testified at his August 2011 Board hearing that he believed that his right shoulder disability had increased in severity since that time, asserting that he now has a muscle disability secondary to surgery and that his surgical scar is tender to the touch.  Based on the Veteran's credible lay assertions of an increase in symptomatology, a new VA examination is required so that the current severity of the Veteran's service-connected right shoulder disability may be determined.  See Barr v. Nicholson, 21 Vet. App. 303, 305 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Accordingly, the appeal is REMANDED for the following actions:

(The appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain all outstanding records of evaluation and/or treatment of the Veteran from the Eastern Colorado VA Healthcare System, since February 2010.  All records and/or responses received should be associated with the claims file.

2.  Send the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the increased rating claim on appeal that is not currently of record.  Specifically request that the Veteran identify healthcare providers who have treated him for his right shoulder disability and ask him to provide authorization to enable VA to obtain all outstanding pertinent records from his private physical therapist in Boulder, Colorado, and from his private orthopedic surgeon, to include any radiological studies, since June 2006.  

If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159 (2011).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Schedule the Veteran for the appropriate VA examination(s) to determine the current severity of his service-connected right shoulder disability.  The claims folder and a copy of this Remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include radiological studies deemed necessary, must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided, citing to current clinical findings and/or claims file documents as appropriate.  

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the scapula and humerus, and determine the range of motion of the right arm in degrees, using a goniometer, noting by comparison the normal range of motion of the arm.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's right shoulder disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  The examiner should render an opinion as to whether any pain found in the right shoulder could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.  The examiner also should indicate whether there is other impairment of the humerus, to include whether there is: (1) malunion of the humerus with moderate or marked deformity; (2) recurrent dislocation of the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level or with frequent episodes and guarding of all arm movements; (3) fibrous union of the humerus; (4) nonunion of the humerus (false flail joint); or (5) loss of head of the humerus (flail joint).  The examiner should also indicate whether there is impairment of the clavicle or scapula, to include whether there is: (1) malunion of either; (2) nonunion of either without loose movement or with loose movement; or (3) dislocation of either. 

The examiner must also report any associated muscular impairment attributable to the Veteran's service-connected right acromioclavicular joint separation.  If so, the examiner should identify the muscle group(s) involved and render an opinion with regard to each affected muscle group whether such impairment approximates, slight, moderate, moderately severe, or severe muscle impairment.  He or she should also comment as to the presence of any surgical scars; whether such scars or lesions are deep, superficial, nonlinear, unstable, or painful, and, the length of each scar or lesion and the total area of the body and exposed area affected; and whether there is any visible or palpable tissue loss.  Photographs of any scars discussed should be taken and associated with the claims file.

4.  Notify the Veteran that he must report for any scheduled examination and to cooperate in the development of the claim.  The Veteran testified in August 2011 that he would be willing to report for any examination scheduled for him; thus, remind him that failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for any scheduled examination, associate a copy of the notice letter with the claims file, and indicate whether any notice that was sent was returned as undeliverable.

5.  Readjudicate the Veteran's increased rating claim, to include consideration of an extraschedular rating under 38 C.F.R. § 3.321(b) (2011).  VA should document its consideration of all appropriate diagnostic codes under 38 C.F.R. §§ 4.71a, 4.73, and 4.118, to include whether a separate rating for surgical scarring is warranted pursuant to Esteban v. Brown, 6 Vet. App. 259 (1994).  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case, and afford them an appropriate length of time in which to respond.  Then, return the claims file to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  All claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
J. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

